Case 21-10461-JTD   Doc 7-2   Filed 03/02/21   Page 1 of 8




     EXHIBIT B
             (Proposed Final Order)
                    Case 21-10461-JTD               Doc 7-2       Filed 03/02/21         Page 2 of 8




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                           Chapter 11

    CMC II, LLC,1                                                    Case No. 21-xxxxx (xxx)

                      Debtors.                                       (Joint Administration Pending)
                                                                     Related Docket No.:

                FINAL ORDER (I) AUTHORIZING CONTINUED USE OF
             EXISTING CASH MANAGEMENT SYSTEM, BANK ACCOUNTS,
         AND BUSINESS FORMS; (II) MODIFYING CERTAIN REQUIREMENTS OF
            BANKRUPTCY CODE SECTION 345(b); AND (III) AUTHORIZING
         CONTINUANCE OF INTERCOMPANY TRANSACTIONS AND HONORING
                  CERTAIN RELATED PREPETITION OBLIGATIONS

             Upon the motion (the “Motion”)2 of the Debtors for entry of an Interim Order and a final

order (this “Order”), pursuant to sections 105(a), 363, and 503(b) of the Bankruptcy Code,

Bankruptcy Rules 6003 and 6004, and Local Rules 2015-2 and 9013-1(m), (a) authorizing, but not

directing, the Debtors to (i) maintain the Cash Management System and Bank Accounts, (ii) pay

related prepetition obligations, and (iii) continue use of their existing Business Forms; (b)

modifying certain of the U.S. Trustee Guidelines; (c) modifying certain requirements under section

345(b) of the Bankruptcy Code; and (d) authorizing, but not directing, the Debtors to continue

engaging in, and according administrative expense priority status to, Intercompany Transactions;

and upon consideration of the First Day Declaration, and the Interim Order; and the Court having

jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for


1
      The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
      are as follows: CMC II, LLC (6973), Salus Rehabilitation, LLC (4037), 207 Marshall Drive Operations LLC
      (8470), 803 Oak Street Operations LLC (3900), Sea Crest Health Care Management, LLC (2940), and Consulate
      Management Company, LLC (5824). The address of the Debtors’ corporate headquarters is 800 Concourse
      Parkway South, Maitland, Florida 32751.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
               Case 21-10461-JTD         Doc 7-2      Filed 03/02/21     Page 3 of 8




the District of Delaware, dated February 29, 2012; and the matter being a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2); and the Court being able to issue a final order consistent

with Article III of the United States Constitution; and venue of this proceeding and the Motion

being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and due and sufficient notice of the Motion

having been given under the particular circumstances; and a hearing having been held to consider

the relief requested in the Motion (the “Hearing”); and upon the First Day Declaration and the

record of the Hearing and all the proceedings before this Court; and it appearing that no other or

further notice is necessary; and it appearing that the relief requested in the Motion is in the best

interests of the Debtors, their estates, their creditors, and other parties in interest; and after due

deliberation thereon; and good and sufficient cause appearing therefor; it is hereby

   ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Motion is GRANTED on a final basis as set forth herein.

       2.      Pursuant to sections 105(a) and 363 of the Bankruptcy Code, the Debtors, in their

discretion, are authorized, but not directed, to (a) designate, maintain, and continue to use any and

all of their Bank Accounts in existence as of the Petition Date, with the same account numbers,

and need not comply with certain operating guidelines relating to bank accounts set forth in the

U.S. Trustee Guidelines; (b) close existing accounts, including, without limitation, any inactive

accounts; and (c) treat the Bank Accounts for all purposes as accounts of the Debtors in their

capacity as debtors-in-possession; provided, however, that the Debtors are only authorized to open

new bank accounts (i) after providing notice to the U.S. Trustee; (ii) with a bank that (x) is

organized under the laws of the United States of America or any state thereof, (y) is insured by the

FDIC, and (z) has executed, or is willing to execute, a Uniform Depository Agreement with the

U.S. Trustee; and (iii) that are designated “Debtor-in-Possession” accounts by the relevant bank.




                                                -2-
               Case 21-10461-JTD        Doc 7-2      Filed 03/02/21     Page 4 of 8




          3.   The Debtors are authorized to continue to use their existing Cash Management

System. The Debtors may transfer funds into, out of, and through the Cash Management System

using ordinary transfer methods in accordance with the Debtors’ prepetition practice.           In

connection with the ongoing use of their Cash Management System, the Debtors shall continue to

maintain records with respect to all transfers of cash so that all transactions may be readily

ascertained, traced, and recorded properly. The Debtors and the Banks may agree, without further

order of this Court, to implement any changes to the Cash Management System and procedures in

the ordinary course of business that they deem appropriate in their sole discretion, including,

without limitation, closing any of the Bank Accounts or opening new bank accounts as set forth

herein.

          4.   The U.S. Trustee Guidelines are hereby modified such that the Debtors are not

required to: (a) close all existing bank accounts and open new debtor-in-possession accounts or (b)

establish specific bank accounts for tax payments or cash collateral.

          5.   In each instance in which the Debtors hold a Bank Account at a Bank that is party

to a Uniform Depository Agreement with the U.S. Trustee, within 15 days of the date of entry of

this Order, the Debtors will: (a) contact such Bank; (b) provide such Bank with the Debtors’

employer identification numbers; and (c) identify each of their bank accounts held at such bank as

held by a debtor-in-possession in a bankruptcy case and provide the main case number.

          6.   The relief granted in this Order is extended to any new bank account opened by the

Debtors after the date hereof, which account shall be deemed a Bank Account, and to the bank at

which such account is opened, which shall be deemed a Bank.

          7.   The Bank Accounts are deemed debtor-in-possession accounts. The Debtors are

authorized, but not directed, to maintain and use the Bank Accounts in the same manner and with




                                               -3-
               Case 21-10461-JTD         Doc 7-2       Filed 03/02/21    Page 5 of 8




the same account numbers, styles, and document forms as those employed prior to the Petition

Date, including, without limitation: (a) to deposit funds in, and withdraw funds from, the Bank

Accounts by all usual means, including checks, wire transfers, automated clearinghouse (“ACH”)

transfers, drafts, electronic fund transfers, and other debits or items presented, issued, or drawn on

the Bank Accounts; (b) to pay postpetition ordinary course bank fees and service fees in connection

with the Bank Accounts; (c) to perform their obligations under the documents and agreements

governing the Bank Accounts, including without limitation, any prepetition cash management

agreements or treasury services agreements; and (d) to treat the Bank Accounts for all purposes as

accounts of the Debtors in their capacities as debtors-in-possession.

       8.      Those certain existing deposit agreements between the Debtors and the Banks shall

continue to govern the postpetition cash management relationship between the Debtors and the

Banks, and all of the provisions of such agreements, including, without limitation, the termination

and fee provisions, shall remain in full force and effect.

       9.      The Banks are authorized without the need for further order of this Court to in the

ordinary course of business: (a) continue to administer, service, and maintain, the Bank Accounts

as such accounts were administered, serviced, and maintained prior to the Petition Date, without

interruption and in the ordinary course; (b) receive, process, honor, and pay any and all checks,

drafts, wires, ACH transfers, electronic fund transfers, payment orders, or other items presented,

issued, or drawn on the Bank Accounts (collectively, the “Disbursements”); and (c) debit the

Bank Accounts for (i) all undisputed prepetition bank and service fees outstanding as of the date

hereof, if any, owed to the Banks for the maintenance of the Cash Management System; (ii) all

checks drawn on the Bank Accounts that were cashed at such Bank’s counters or exchanged for

cashier’s checks by the payees thereof prior to the Petition Date; and (iii) all checks or other items




                                                 -4-
               Case 21-10461-JTD          Doc 7-2      Filed 03/02/21     Page 6 of 8




deposited in one of the Bank Accounts with such Bank prior to the Petition Date that have not been

dishonored or returned unpaid for any reason, together with any fees and costs in connection

therewith, to the same extent the applicable Debtor was responsible for such items prior to the

Petition Date; provided, however, that checks, drafts, wires, or electronic fund transfers (excluding

any electronic fund transfers that the Banks are obligated to settle), or other items presented, issued,

or drawn on the Bank Accounts prior to the Petition Date shall not be honored if (x) prohibited by

a “stop payment” request received by the Banks from the Debtors or (y) not supported by sufficient

funds in the Bank Account in question.

       10.     Subject to the provisions of this Order, the Banks are authorized to and shall rely

on the representations of the Debtors as to which Disbursements are authorized to be honored or

dishonored, whether or not such Disbursements are dated, drawn, or issued prior to, on, or

subsequent to the Petition Date, and whether or not the Banks believe the payment is authorized

by an order of the Court. The Banks shall not be deemed in violation of this Order and shall have

no liability for relying on such representations by the Debtors or honoring any Disbursement that

is subject to this Order either (a) at the direction of the Debtors to honor such prepetition

Disbursement, (b) in the good-faith belief that this Court has authorized such prepetition

Disbursement to be honored, or (c) as a result of an innocent mistake. To the extent that the

Debtors direct that any Disbursement be dishonored or the Banks inadvertently dishonor any

Disbursements, the Debtors may issue replacement Disbursements consistent with the orders of

this Court.

       11.     The Banks are further authorized to (a) honor the Debtors’ directions with respect

to the opening or closing of any Bank Account and (b) accept and hold, or invest, the Debtors’




                                                 -5-
               Case 21-10461-JTD         Doc 7-2      Filed 03/02/21    Page 7 of 8




funds in accordance with the Debtors’ instructions, and the Banks shall have no liability to any

party for relying on such representations or instructions.

        12.     To the extent any other order is entered by this Court authorizing the Banks to honor

checks, drafts, ACH transfers, or other electronic funds transfers or any other withdrawals made,

drawn, or issued in payment of prepetition claims, the obligation to honor such items shall be

subject to this Order.

        13.     The Debtors are authorized, but not directed, to pay and/or reimburse their Banks

and service providers in the ordinary course of business for any Bank Account Claims arising prior

to or after the Petition Date.

        14.     Pursuant to Local Rule 2015-2(a), the Debtors are authorized, but not directed to,

continue to use their existing Business Forms without alternation or change and without the

designation “Debtor-in-Possession” imprinted upon them.

        15.     The Debtors are authorized to deposit funds in accordance with existing practices

under the Cash Management System as in effect as of the Petition Date, subject to any reasonable

non-material changes, consistent with this Order, to the Cash Management System that the Debtors

may implement, and, to the extent such practices are inconsistent with the requirements of section

345(b) of the Bankruptcy Code, the Debtors are hereby granted an extension of time for a period

of forty-five days (or such additional time to which the U.S. Trustee may agree) from the Petition

Date (the “Extension Period”) within which to either comply with section 345(b) of the

Bankruptcy Code or make such other arrangements as agreed with the U.S. Trustee. Such

extension is without prejudice to the Debtors’ right to request from this Court a further extension

of the Extension Period or a final waiver of the requirements under section 345(b) of the

Bankruptcy Code.




                                                -6-
               Case 21-10461-JTD         Doc 7-2       Filed 03/02/21    Page 8 of 8




       16.     The Debtors are authorized, but not directed, to continue to engage in Intercompany

Transactions on a postpetition basis in a manner consistent with their practices in effect as of the

Petition Date in the ordinary course of business or as necessary to execute the Cash Management

System.

       17.     All Intercompany Claims arising after the Petition Date owed by a Debtor to

another Debtor under any postpetition Intercompany Transactions authorized hereunder are hereby

accorded administrative expense status under section 503(b) of the Bankruptcy Code.

       18.     Nothing in the Motion or this Order or the relief granted (including any actions

taken or payments made by the Debtors pursuant thereto) shall be construed as (a) authority to

assume or reject any executory contract or unexpired lease of real property, or as a request for the

same; (b) an admission as to the validity, priority, or character of any claim or other asserted right

or obligation, or a waiver or other limitation on the Debtors’ ability to contest the same on any

ground permitted by bankruptcy or applicable non-bankruptcy law; (c) a promise to pay any claim

or other obligation; (d) granting third-party-beneficiary status or bestowing any additional rights

on any third party; or (e) being otherwise enforceable by any third party.

       19.     Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and

enforceable immediately upon entry hereof.

       20.     The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

       21.     This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation, interpretation, or enforcement of this Order.




                                                 -7-
